VAUGHN, Chief Judge.
The only question raised on appeal is by defendant executrix. She contends the court erred in ordering her as executrix to pay the remaindermen 359/365 of the $3,500.
The court made no finding as to the exact date the rent was paid and placed into the account of the estate. The executrix apparently contends that the remaindermen are due only the payments coming due “since the last payment.” She further argues that since the statute does not expressly require it, she is not required to pay anyone anything. She argues that the statute only requires the tenant to pay the succeeding owner the rent accrued since the last payment, and that the rights of the tenant against the estate are not before the court.
The applicable statute is as follows:
When any lease for years of any land let for farming on which a rent is reserved determines during a current year of the tenancy, by the happening of any uncertain event . . . the tenant . . . shall continue his occupation to the end of such current year . . . and shall pay to such succeeding owner a part of the rent accrued since the last payment became due, proportionate to the part of the period of payment elapsing after the termination of the estate of the lessor . . .
G.S. 42-7.
Here the rent for the entire year had been paid to the life tenant’s estate. The court correctly declared that the estate of the tenant-lessor was only entitled to the proportion of the rent that had accrued prior to the death of the tenant. The court further correctly declared that the executrix of the estate should pay the rest of the rent, $3,442.47, to the remaindermen.
Although all parties, at trial and on appeal, urge different judicial declarations as to the effect of the lessor’s death on the *211lease and the person entitled to the rent, the dissent would have us declare that the court did not have “jurisdiction” because the parties have “merely requested the court to give the parties legal advice as to the interpretation of the terms of the lease, wherein no controversy exists.”
In addition to the very familiar provisions of G.S. 1-253 of the Uniform Declaratory Judgment Act, the following provisions are also relevant to the appeal:
G.S. 1-254. Any person interested under a . . . written contract ... or whose rights . . . are affected by a . . . statute, . . . contract or franchise may have determined any question of construction or validity arising under the instrument, statute, . . . contract, or franchise, and obtain a declaration of rights, status, or other legal relations. . . .
G.S. 1-255. Any person interested as or through an executor, . . . creditor ... of the estate of a decedent . . . may have a declaration of rights or legal relations in respect thereto:
(3) To determine any question arising in the administration of the estate. . . .
We feel that when the case is construed with the liberality required by the Uniform Declaratory Judgment Act, it is clear to us that there was and is a controversy between the parties. G.S. 1-264 requires: “This Article is declared to be remedial, its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations, and it is to be liberally construed and administered.”
It is not hard for us to understand that plaintiffs claimed that the life tenant’s death six days after the execution of the lease of the farm terminated the lease. Defendants, on the other hand, contended that the lease would continue for the full year with the tenant entitled to all the rights he would have had if the life tenant had survived the year. We also have no difficulty understanding that plaintiffs claimed they were entitled to most of the rent money held by the executrix of the estate. The executrix, on the other hand, claimed that all of the rent paid belonged to the estate.
*212Although the existence of a genuine controversy is made more explicit here than in Lide v. Mears, 231 N.C. 111, 56 S.E. 2d 404 (1949), we think the language used by Justice Ervin in holding that a dispute was shown to exist provides guidance as to how our court should review the records in these cases.
Candor compels the observation that the pleadings in the case at bar do not show the existence of a controversy between the parties as to the meaning of the will or as to their rights thereunder with the explicitness of allegation desirable in declaratory judgment actions. But when these pleadings are interpreted with extreme liberality, they do reveal by implication rather than by express averment that the plaintiffs and the defendants are in dispute as to whether the duties of Lawrence K. Mears as surviving trustee of the testamentary trust have ceased and as to the respective interests given to them by the will and codicil in the store property and the hotel property of the testator in Canton. In consequence, the court below was empowered to render a declaratory judgment covering these matters.
231 N.C. at 118-19, 56 S.E. 2d at 409-10.
Plaintiffs were clearly persons whose rights were affected by the effect of the lease and were entitled to a judicial declaration of those rights by the court. Defendants’ allegations would have denied plaintiffs any rights to the land during the term of the lease and would have denied them any right to the rent paid pursuant to the lease. We hold that the court properly declared the respective right of the parties, whether under G.S. 1-253, G.S. 1-254 or G.S. 1-255.
For the reasons stated, the judgment is affirmed.
Affirmed.
Judge WELLS concurs.
Judge Hedrick dissents.